MEMORANDUM **
Aicia Kelso appeals pro se the district court’s order denying her motion for reconsideration of its judgment dismissing her employment discrimination action with prejudice and without leave to amend. We have jurisdiction pursuant to 28 U.S.C. § 1291, we review for an abuse of discretion, United States v. Alpine Land & Reservoir, Co., 984 F.2d 1047, 1049 (9th Cir. 1993), and we affirm.
Because Kelso’s motion for reconsideration sought leave to amend the complaint to set forth new causes of action and did not show the extraordinary circumstances necessary for relief under Fed.R.Civ.P. 60(b), the district court properly denied the motion. See id. (“Rule 60(b)(6) relief normally will not be granted unless the moving party is able to show both injury and that circumstances beyond its control prevented timely action to protect its interests.”).
We reject Kelso’s remaining contentions for lack of merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.